


EXHIBIT 10.73

THIRD AMENDMENT TO
CPI CORP.
RETIREMENT PLAN AND TRUST

(As Amended and Restated Effective January 1, 1997)

        Pursuant to the provisions of Section 16.1 of Article XVI of the CPI
Corp. Retirement Plan and Trust (the “Plan”), and pursuant to resolutions of the
Retirement Plan Committee, the Plan is hereby amended in the following respects.
This Third Amendment is intended to freeze benefit accruals for most
Participants in the Plan effective April 1, 2004, as provided in this Amendment.

        1. Section 3.1, Commencement of Participation, is amended by adding the
following new sentence at the end thereof:

        Notwithstanding the foregoing provisions, no Employee who is not already
a Participant shall become an Active Participant in the Plan after January 1,
2004.

        2. Section 5.1, Normal Retirement Pension, is amended by adding the
following new paragraphs at the end thereof:

        Notwithstanding the foregoing provisions of this Section 5.1, the
Accrued Benefit of each Participant who is not a Grandfathered Participant (as
defined herein) shall be frozen as of April 1, 2004. The Normal Retirement
Pension of each such Participant shall be determined based on the Participant’s
Monthly Plan Compensation and Years of Service earned through April 1, 2004.

        A Participant who is an Active Participant in the Plan on April 1, 2004
shall be a Grandfathered Participant if the Participant has both attained age 50
and completed 10 Years of Service as of April 1, 2004, provided, however, that
any Participant who is a Regional Vice-President in the Company’s Portrait
Studio Division or who is party to an employment agreement with the Company that
provides the Participant with supplemental retirement benefits outside this Plan
shall not qualify as a Grandfathered Participant. Each Grandfathered Participant
shall continue to accrue benefits under the Plan after April 1, 2004 in
accordance with the terms of the Plan.

        IN WITNESS WHEREOF, the Retirement Plan Committee has caused this
instrument to be adopted on behalf of CPI Corp. this 6th day of February, 2004.


CPI CORP.


By:     /s/ J. David Pierson
           ——————————————
           J. David Pierson

Title:  Chairman, CEO
           ——————————————
           For the retirement Plan Committee


--------------------------------------------------------------------------------
